Citation Nr: 1032778	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 13, 2007, for the 
grant of a total disability evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective April 13, 2007, and established 
basic eligibility to Dependents' Educational Assistance, 
effective April 13, 2007.  In February 2009, the Veteran 
submitted a notice of disagreement with the effective date of the 
grant of TDIU.  He subsequently perfected his appeal in 
October 2009.

The Board notes that the Veteran also perfected appeals for the 
issues of entitlement to an initial rating in excess of 
10 percent for a cervical spine compression fracture, C6, with 
disc disease, and entitlement to service connection for bilateral 
hearing loss, tinnitus, and headaches.  However, in a March 2009 
communication, the Veteran's representative withdrew these 
appeals.  Thus, these issues are no longer before the Board and 
will not be addressed further herein.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to an effective date prior to April 13, 2007, for the 
grant of TDIU.

The Veteran has not been provided with notice that complies with 
the requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Further, the case 
of Dingess/Hartman v. Nicholson requires that VA inform the 
claimant of how VA determines the appropriate disability rating 
or effective date to be assigned when a claim is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran did not receive any VCAA-compliant 
notice for his TDIU claim.  He was not informed of what was 
necessary to substantiate his claim, what VA would seek to 
provide, or what he was expected to provide in connection with 
his claim for TDIU.  Additionally, he was not informed of how VA 
determines disability ratings or effective dates.  Although he 
received notification of some of these elements in conjunction 
with other claims, namely notification regarding the assignment 
of disability ratings and effective dates, such notice was not 
sent in conjunction with the current claim, and he did not 
receive notification at any time of what is necessary to 
substantiate a claim for TDIU.  Notably, the September 2009 
statement of the case did not include the laws and regulations 
pertaining to TDIU.  As the Veteran has not been given proper 
notice in compliance with the VCAA, the case must be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VCAA notice should include 
compliance with the requirements set out in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After completing the above action and any 
other notification or development deemed 
necessary, the Veteran's claim of entitlement 
to an effective date prior to April 13, 2007, 
for the grant of TDIU should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this issue 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

